[DECHERT LETTERHEAD] May 15, 2015 VIA EDGAR Karen Rossotto Senior Counsel Division of Investment Management Securities and Exchange Commission Washington, D.C. 20549 Re: Tekla World Healthcare Fund File Nos. 333-202638; 811-23037 Dear Ms. Rossotto: We are writing to provide for your review a draft fee table, expense example and statement of assets and liabilities.These are in draft form and subject to final review and approval before inclusion in the registration statement on Form N-2/A for Tekla World Healthcare Fund, a closed-end investment company. If you have any questions relating to this filing, please do not hesitate to contact me at 212.638.3526 or Kirsten Linder at 617.728.7109. Sincerely, /s/Allison M. Fumai Allison M. Fumai AMF
